In an action to declare the rights of the parties and to restrain defendants from interfering with the property, funds and management of a parish church, order denying plaintiffs’ motion for an injunction pendente lite affirmed, without costs. On the record presented we are unable to say that it was an improper exercise of discretion to deny the application for a temporary injunction herein. The propriety of an injunctive order in a matter of this kind may be more satisfactorily reviewed, if necessary, on appeal from the judgment after issues have been joined, a complete record made at a trial where the parties have had the opportunity to adduce all their proof, and after the Trial Justice has made a determination as to the disputed facts, if any, and as to the applicable law. Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ., concur. [See 1 Misc 2d 933.]